             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 1 of 25



     Christine V. Williams
 1
     J. Harrison Powell, II
 2   Outlook Law, LLC
     Attorneys for Amici Curiae
 3   1016 West 6th Avenue, Suite 306
     Anchorage, Alaska 99501
 4
     (907) 258-2200
 5   christinewilliams@outlooklaw.com
     harrisonpowell@outlooklaw.com
 6

 7
                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLUMBIA
 8
      CONFEDERATED TRIBES OF THE
 9
      CHEHALIS RESERVATION, et al.,
10
                             PLAINTIFFS,
11
             v.
12

13    STEVEN MNUCHIN, SECRETARY, UNITED
      STATES DEPARTMENT OF THE
14    TREASURY,
15
                             DEFENDANT.
16
                                                                Case No. 1:20-cv-1002 (APM)
17

18
                                      BRIEF OF AMICI CURIAE

19          The Alaska Native Village Corporation Association ("ANVCA") and ANCSA Regional
20
     Association ("ARA"), collectively Amici Curiae, by and through counsel, Outlook Law, LLC,
21
     hereby submits its Brief.
22
     I.     Introduction of the Parties
23

24          ANVCA is a non-profit corporation formed in 2010 that has no parent corporation and

25   issues no stock. Its mission is to promote the success of Alaska Native village corporations and
26
     protection of Alaska Native lands. ANVCA represents the 177 Alaska Native village
27

28




                                                     1
              Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 2 of 25



     corporations that were formed under the Alaska Native Claims Settlement Act (ANCSA), 43
 1

 2   U.S.C. § 1601 et seq.

 3          ARA is a non-profit association formed in 1998 that has no parent corporation and issues
 4
     no stock. Their mission is to promote and foster continued growth and economic strength of the
 5
     Alaska Native regional corporations for the benefit of their Alaska Native shareholders and
 6

 7
     communities. The associated corporations are owned by over 130,000 Alaska Native people and

 8   were formed under the ANCSA, 43 U.S.C. § 1601 et seq.1
 9   II.    Summary of the Argument
10
            The essence of the plaintiffs' arguments are that (1) Congress wrote an ambiguous and
11
     disjointed statute concerning the Coronavirus Relief Fund, therefore this Court should narrowly
12

13   interpret the statute to include only Federally-recognized Indian Tribes intended to benefit from

14   desperately needed COVID-19 relief funds; (2) that ANCSA corporations, whose incorporation
15
     Congress specified to be under Alaska state law, 42 U.S.C. §1606(d), do not participate in
16
     programs or services offered to other Indian Tribes; and (3) therefore this Court must ignore the
17
     rules of statutory construction that apply to this statute, and instead substitute in the narrow
18

19   construction argued for by the plaintiffs and ignore the clear statutory intent of Congress to

20   include ANCSA corporations charged with the unique Federal public policy that exists for
21
     Alaska Natives and ANCSA corporations.
22
            These arguments fail for obvious reasons, including the following: (1) Congress wrote
23

24
     and passed, the CARES Act , Pub.L. 116-136, signed into law, nearly a month ago with specific

25   definitions of both "Indian Tribe" and "Tribal Government." No convoluted statutory analysis is
26

27
     1
28     Disclosure per Fed. R. App. P. 29(a)(4)(E), no party or person other than the Amici authored
     this brief. This brief has been written in a pro bono capacity.


                                                       2
              Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 3 of 25



     needed to ascertain the clear intent of Congress which includes Alaska Native Corporations
 1

 2   ("ANCs") as CARES Act beneficiaries - (2) Congress passed this law with clear direction to the

 3   U.S. Department of Interior and U.S. Treasury Department to include ANCs that have long been
 4
     held to be recognized as Indian tribes in this and other statutes;2 (3) the Federal Indian policy for
 5
     Alaska Native land and Alaska Native people through ANCSA specifies that ANCs are subject
 6

 7
     to Alaska corporation law for regulatory purposes, while Congress retained its Constitutional

 8   responsibility of oversight of ANCs under the Indian Commerce Clause. U.S. Constitution,
 9   Article I, §8,(3), as it does with other Indian Tribes; and (4) the clear unambiguous language of
10
     the statute dictates that success on the merits is exceptionally unlikely and the extraordinary
11
     remedy of injunctive relief must be denied. Finally, and perhaps fatally, the plaintiffs wholly
12

13   ignore the appropriate standard of review for this case, i.e. "rational review," and the steep climb

14   that is required to overcome an economic law passed by Congress and signed into law. That is, a
15
     statute such as this comes to this Court bearing a strong presumption of validity and plaintiffs
16
     must overcome their assigned burden to negate every conceivable basis which might support it.
17
     For these reasons alone, the relief sought must be denied.
18

19   III.   The Clear Language of the CARES Act Governs

20   A.     Title V of the Cares Act is Unambiguous
21
            Pursuant to Section 601(g) of Title V, of the CARES Act, the term 'Indian Tribe' has the
22
     meaning given that term in section 4(e) of the Indian Self-Determination and Education
23

24

25
     2
       There are approximately 200 other statutes that contain similar definitions or are used in the
26   same way. As a point of fact, some Alaska Native people belong to no tribes, some Alaska
27
     Native people are not shareholders of ANCs. The concept of double dipping (albeit catchy for
     publicity-is not supported by facts) or that the services provided may not be fundamentally
28   distinct is a rudimentary misunderstanding of how Alaska Native tribes and ANCs work, as
     demonstrated in the tribal consultations and ANCSA history, infra.


                                                       3
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 4 of 25



     Assistance Act (25 U.S.C. 5304(e)) ("ISDEAA). In turn, 25 U.S.C. § 5304(e), the ISDEEA as
 1

 2   used in the CARES Act, defines any Indian Tribe as "any Indian tribe, band, nation, or other

 3   organized group or community, including any Alaska Native village or regional village
 4
     corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85
 5
     Stat. 688) [43 U.S.C. §§ 1601 et seq.] which is recognized as eligible for the special programs
 6

 7
     and services provided by the United States to Indians because of their status as Indians."

 8   Likewise, ANCSA states that "Notwithstanding any other provision of law, Alaska Natives
 9   shall remain eligible for all Federal Indian programs on the same basis as other Native
10
     Americans."3 This language in the CARES Act, as well as the clear language in ANCSA, makes
11
     it plainly apparent that ANCs are included as Indian Tribes for the purposes of the CARES Act.
12

13          The definition of "Tribal government" is set forth in the CARES Act and reads as

14   follows: "'Tribal government' means the recognized governing body of an Indian Tribe.'" That
15
     is, the term "Tribal government" is defined plainly and unambiguously in the CARES Act as the
16
     "recognized governing body of an Indian Tribe." The governing body directing the affairs of an
17
     ANC is generally an elected Alaska Native Board of Directors, with a duly elected Chair, who
18

19   has empowered a President and/or Chief Executive Officer to act on its behalf.4 This could, by

20   analogy, be likened to many tribal councils with a Chair, Chief, or President. Indeed, some
21
     Indian Reorganization Act ("IRA") tribes have set up as 17(c) corporations, reinforcing that
22
     structure prior to the passage of ANCSA. Simply put, ANC Boards, which are required under
23

24

25

26
     3
       43 U.S.C. 1626(d) (emphasis added).
27   4
       This did not exclude ANCs nor specify or require that the statute only included local tribal
28   governments, large tribal governments, small tribal governments, government to government
     relationship, tribes with or without land, or any other strained definition.


                                                      4
              Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 5 of 25



     ANCSA to be composed of solely Alaska Native shareholders, are elected to the governing body
 1

 2   of an Indian Tribe.

 3          This reading comports with the most basic application of statutory construction and
 4
     interpretation in that the statute must be read as a whole. This does not beget a reading where
 5
     ANCs would be included in some way in the consultations and then left off of the disbursements.
 6

 7
     That is, the term "Tribal government" does not contain any such restriction against the Alaska

 8   Native people nor does it in any way refer to the list of Federally Recognized Tribes. Had
 9   Congress wanted to say that it was limited to certain tribes and exclude others not on the list, it
10
     could have certainly done so. It did not.
11
            The plaintiffs argue that the Federal Tribal List published by the Secretary of the Interior
12

13   determines which entities meet the definition of Indian Tribe in the ISDEAA. But they similarly

14   highlight that the list of federally recognized tribes "does not include any Alaska Native regional
15
     or village corporations ("ANCs")." Compl. at ¶ 47 (emphasis in original). In other words, they
16
     argue that all ANCs are essentially stricken from the definition that Congress specifically
17
     selected to use in the CARES Act. That argument does not make sense and effectively nullifies
18

19   specifically enumerated terms in a definition drafted by Congress. Moreover, the Federal Tribe

20   List Act actually uses an entirely different definition of Indian Tribe -- the one found in Section
21
     5130(2) which does not include ANCs -- than the ISDEAA definition chosen by Congress in the
22
     CARES Act.
23

24
            If Congress intended to exclude ANCs, it could have done so and in a much less

25   convoluted way. And if Congress had intended for the Federal Tribal List to define the scope of
26   eligible Indian Tribes under the CARES Act it could have easily referred to that list instead of
27

28




                                                       5
                 Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 6 of 25



     incorporating the ISDEAA definition—which again differs from other definitions of Indian
 1

 2   Tribes by specifically including ANCs.

 3           Accordingly, and without question, the plain, unambiguous statutory provisions prevail
 4
     over any other provisions. As such, courts must "apply the statute according to its terms."5 That
 5
     is, if the intent of Congress is clear on the face of the statute, the court must "give effect to that
 6

 7
     intent."6

 8           Thus, and according to the CARES Act, as cited above, the term "Indian Tribe" includes
 9   ANCs, formed by ANCSA.7 This inclusion is correctly read into the definition of Tribal
10
     government in Title V, and, as such, ANCs are rightfully included in the disbursements. If
11
     Congress had wanted to eliminate the ANCs and the Native people from consideration, it could
12

13   have done so. Instead, it did the opposite with its inclusive definition of Tribal government - to

14   facilitate maximum Native participation. This also agrees with the Congressional intent of not
15
     only the CARES Act, but with the Indian Self-Determination and Education Assistance
16
     ("ISDEAA") as well.
17
     B.      Legislative Intent was Clear when it Included Alaska Native Corporations in the
18
             ISDEAA
19
             Even if legislative context of the ISDEAA is needed, which it is not, the legislative intent
20
     of including ANCs was clear. That is, when Congress passed the provisions in the ISDEAA that
21

22   explicitly and unequivocally included ANCs, it spoke its intent plainly and unambiguously.

23   Without question, Congress then and Congress now with the CARES Act intended a doctrine of
24
     inclusion, not exclusion of all Native peoples. In 1974, one such Congressional record reiterates
25

26
     5
27
       Carcieri v. Salazar, 555 U.S. 379, 387 (2009) (citing United States v. Gonzales, 520 U.S. 1, 4
     (1997)).
     6
28     Cook Inlet Native Ass'n v. Bowen, 810 F.2d 1471, 1473 (9th Cir. 1987).
     7
       See 25 U.S.C. 5304(e)-the ISDEAA.


                                                        6
              Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 7 of 25



     the Congressional intent of inclusion: to engage in the most Native participation. It states the
 1

 2   following:

 3           SEC. 3. (a) The Congress hereby recognizes the obligation of the United States
             to respond to the strong expression of the Indian people for self-determination
 4
             by assuring maximum Indian participation in the direction of educational as
 5           well as other Federal services to Indian communities so as to render such
             services more responsive to the needs and desires of those communities.
 6           (b) The Congress declares its commitment to the maintenance of the Federal
 7
             Government's unique and continuing relationship with and responsibility to the
             Indian people through the establishment of a meaningful Indian self-
 8           determination policy which will permit an orderly transition from Federal
             domination of programs for and services to Indian people in the planning
 9           conduct, and administration of those programs and services.8
10
             The reference to Alaska village and regional corporations in the ISDEAA's definition is
11
     specific and was added by amendment. "Because the modifying language was in the law before
12

13   the reference to the native corporations, the secretaries reasonably interpreted the eligibility

14   clause to modify only the first entities listed in the definition."9
15
             The U.S. House Report stated that the definition of "tribe" had been amended "to include
16
     the regional and village corporations established by the Alaska Native Claims Settlement Act."10
17
     Since "Congress chose to isolate this section for special consideration by way of amendment, the
18

19   language inserted should be given effect."11

20           Case law from various Federal Circuits reinforces that ANCs were deliberately included
21
     as Indian Tribes. Particularly instructive here is the Ninth Circuit's opinion in Cook Inlet Native
22
     Association v. Bowen, 810 F.2d 1471 (9th Cir. 1987). There, the court was asked to determine
23

24
     the meaning of "Indian tribe" as used in the ISDEAA and, in the process, considered—and

25

26   8
        Indian Self-Determination and Education Assistance Act, Report to Accompany S. 1017, 93rd
27
     Congress, 2nd Session, p. 2 (1974) (emphasis added).
     9
        Bowen, 810 F.2d at 1475 (citing 120 Cong. Rec. 40252).
     10
28       H.R. Rep. 1600 93d Cong., 2d Sess. 14 (1974).
     11
         Bowen, 810 F.2d at 1475 (citing Offshore Logistics, Inc. v. Tallentire, 477 U.S. 207 (1986)).


                                                        7
               Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 8 of 25



     rejected—the exact argument presented by the plaintiffs here. Specifically, Cook Inlet Native
 1

 2   Association ("CINA") challenged the district court's judgment upholding an administrative

 3   interpretation of "tribe," which interpretation included ANCs, but excluded non-profit Native
 4
     corporations. The crux of CINA's argument, like the plaintiffs' here, focused on the eligibility
 5
     clause of the ISDEAA's definition, that in order to be a "tribe," the corporation must be
 6

 7
     "recognized as eligible for special programs and services provided by the United States to

 8   Indians because of their status as Indians."12 CINA was not eligible for such programs.
 9            The Ninth Circuit disagreed with CINA's argument. According to the Court, just because
10
     an ANC may not be eligible for "special programs" due to its status, does not mean the statute is
11
     otherwise inoperable.13 "The words of a statute should be harmonized internally and with each
12

13   other to the extent possible."14 In other words, the Court observed, "the statute should not be

14   interpreted to render one part inoperative . . . ."15
15
              The Court went on to consider the legislative history discussed above, noting the fact that
16
     the reference to ANCs was added by amendment.16 The Court was persuaded that because the
17
     regional profit corporations were "expressly mentioned by definition," customary rules of
18

19   construction supported their recognition as tribes under the ISDEAA.17 "To avoid rendering

20   their mention superfluous," the Assistant Solicitor for Indian Affairs interpreted the eligibility
21
     language "to modify only the words 'any Indian tribe, band, nation, or other organized group or
22
     community . . . .'"18 According to the court, "[b]ecause the modifying language was in the law
23

24
     12
25        Id. at 1474 (9th Cir. 1987) (citing precursor to 25 U.S.C. § 5304(e)).
     13
          Id.
26   14
          Id. (citing Weinberger v. Hynson, Westcott & Dunning, Inc., 412 U.S. 609, 631—33 (1973)).
     15
27
          Id. (citing Mountain States Tel. & Tel. Co. v. Pueblo of Santa Ana, 472 U.S. 237 (1985)).
     16
          Id. at 1475.
     17
28        Id. at 1474.
     18
          Id. (quoting Memorandum of Charles Soller, May 21, 1976).


                                                         8
               Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 9 of 25



     before the reference to the native corporations, the secretaries reasonably interpreted the
 1

 2   eligibility clause to modify only the first entities listed in the definition."19 Thus, "[r]egional

 3   profit corporations were properly recognized as Indian tribes for purposes of the [ISDEAA]."20
 4
              The court also found it persuasive that the ISDEAA's purpose is to insure maximum
 5
     Native participation in and control over Native programs and that "the corporations formed
 6

 7
     pursuant to [ANCSA] also were established to provide maximum participation by Natives in

 8   decisions affecting their rights and property."21 Because "[t]he construction of the statute by the
 9   agency charged with its administration is entitled to substantial deference,"22 and because the
10
     administrative interpretation of the statute here was reasonable and consistent with statutory
11
     language and legislative history, the Ninth Circuit affirmed the district court's judgment
12

13   confirming the agency interpretation of inclusiveness. The D.C. Circuit, as referenced above,

14   would later (2003) do the same.
15
              This could not be more true as Indian Tribes actively work to prevent, respond to, and
16
     recover from COVID-19. Indigenous Alaska Native peoples should not be excluded because of
17
     a contorted interpretation of plain statutory language. Accordingly, ANCs, by the clear language
18

19   of the CARES Act, are Indian Tribes with Tribal governments, included in the $8 Billion

20   distribution of Title V, Section 6, funds for COVID-19 Relief. To infer that Congress would
21
     pass a law of inclusion without meaning to include indigenous Alaska Natives in a definition that
22
     explicitly does so is a strained reading.
23

24
     IV.      History of ANCSA

25

26
     19
27
          Id. at 1475.
     20
          Id.
     21
28        Id. at 1476.
     22
          Id. at 1473 (citing Young v. Community Nutrition Institute, 476 U.S. 974 (1986)).


                                                        9
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 10 of 25



     A.     Basis and Structure of ANCSA
 1

 2          It is important to consider these issues with the history and structure of ANCSA in the

 3   backdrop. There are several misconceptions surrounding ANCs and ANCSA. ANCSA is a
 4
     Federal statute and configuration that was brought about because oil was discovered on the North
 5
     Slope of Alaska, known as Prudhoe Bay. In order to transport that oil, the outstanding land
 6

 7
     claims of the Alaska Native peoples had to be addressed as the pipeline for that oil would

 8   directly cross the indigenous peoples' lands.
 9          Congress passed ANCSA and reserved all powers to amend ANCSA to itself. Explicitly,
10
     it only allowed the state in which ANCSA corporations would be registered limited powers and
11
     if in conflict with any provision of ANCSA/Federal law, ANCSA would control.23
12

13          That is, Congress set forth the boundaries in ANCSA of what could be established, who

14   could be enrolled - including blood quantum requirements- (on the Secretary of the Interior's
15
     'Secretary' roll), that the original articles of incorporation and bylaws be approved by the
16
     Secretary, that the corporations would be managed by a board of directors and controlled by
17
     Alaska Natives, that there would be a sharing of revenues by and between Regional as well as
18

19   Village corporations, and how land would be divided and selected among corporations.24 To

20   characterize ANCs or ANCSA corporations as State chartered is, at best, woefully misinformed
21
     and misleading. These corporations are a creation of the Federal government, which retains
22

23

24   23
        Report from the House of Representatives, Mr. Udall, Chair, to accompany H.R. 4162,
25   "Amending the Alaska Native Claims Settlement Act to Provide Alaska Natives with Certain
     Options for the Continued Ownership of Lands and Corporate Shares Received Pursuant to the
26   Act and for Other Purposes," 99th Congress, 2nd Session, Report 99-712, 1986. See also, Report
27
     From the House of Representatives, Additional Views, Mr. Udall, Chair, to accompany H.R.
     278, Report 100-31, 100th Congress, 1st Session, 1987. See also Public Law 92-203, December
28   18, 1971.
     24
        Public Law 92-203, December 18, 1971.


                                                      10
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 11 of 25



     control of ANCSA, and they provide support and so much more to the Alaska Native people and
 1

 2   the State of Alaska.

 3          These corporations, as the GAO found, provide benefits to their shareholders and the
 4
     communities, including the following: (1) employment opportunities/job training; (2) dividends;
 5
     (3) scholarships; (4) cultural preservation programs; (5) land management; (6) economic
 6

 7
     development; and (7) advocacy for Alaska Native people and communities.

 8   B.     ANCSA Did Not Extinguish the Special Relationship with the Federal Government
 9          Congress, while trying to convey land without the reservation system, did not extinguish
10
     or abolish its rights under the Indian Commerce Clause; which forms, in part, the same basis for
11
     abolishing or honoring reservations and relationships with the Indians. From the onset of
12

13   ANCSA, Congress has and continues to order studies and reports as to how indigenous Alaska

14   Native peoples through ANCs partake in and benefit from Federal programs. While doing this,
15
     Congress enunciated clearly that it wished to convey the ANCSA lands to the Alaska Native
16
     people while NOT extinguishing the Federal relationship with them, as the following text
17
     demonstrates.
18

19          (a) Congress hereby finds and declares that there is an immediate need for a fair,
            just, and final settlement of all land claims of Alaska Natives, Native Villages
20          and groups;25
                                                     ****
21
            no provision of this Act shall replace or diminish any right, privilege, or
22          obligation of Natives as citizens of the United States or of Alaska, or relieve,
            replace, or diminish any obligation of the United States or of the State of Alaska
23          to protect and promote the rights or welfare of Natives as citizens of the United
24
            States or of Alaska, the Secretary [of the Interior] is authorized and directed,
            together with other appropriate agencies of the United States Government, to
25          make a study of all Federal programs primarily designed to benefit Native
            people and to report back to the Congress with his recommendations for the
26

27
     25
28     Alaska Native Land Claims, Hearings before the Committee on Interior and Insurance Affairs,
     U.S. Senate, 92nd Congress, 1971.


                                                    11
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 12 of 25



            future management and operation of these programs within three years of the
 1
            date of enactment of this Act [ANCSA];
 2                                                   ***
            (b) the settlement should be accomplished rapidly, with certainty, in conformity
 3          with the real economic and social needs of Natives, without litigation, with
            maximum participation by Natives in decisions affecting their rights and
 4
            property26, without establishing any permanent racially defined institutions,
 5          rights, privileges, or obligations, without creating a reservation system or
            lengthy wardship or trusteeship, and without adding to the categories of
 6          property and institutions enjoying special tax privileges or to the legislation
 7
            establishing special relationships between the United States Government and the
            State of Alaska;27
 8
            Clearly, Congress was dictating that while the intent was that the land rights would be
 9

10
     settled quickly, it would not and did not extinguish its relationship with the indigenous people of

11   Alaska. Indeed, ANCSA spoke directly to Federal agencies conducting loan or loan and grants
12
     programs, like the CARES Act, with the following passage.
13
            (g) no provision of this Act shall be construed to terminate or otherwise curtail the
14          activities of the Economic Development Administration or other Federal agencies
            conducting loan or loan and grant programs in Alaska.28
15

16          The Federal Government did not abandon the indigenous people of Alaska when it

17   provided for them without reservation or trust lands and placed their interests in Congressionally
18
     defined corporate entities. Not only did it make that sentiment clear when it passed ANCSA, it
19
     reiterated that fact when it amended ANCSA. "Both ANCSA, as amended, and this Act are
20

21

22

23

24

25
     26
        The maximum participation by Natives would be echoed in the ISDEAA, which is recognized
26   and used to this day to be inclusive of the indigenous Native people, including those identified as
27
     ANCs.
     27
        Alaska Native Claims Settlement Act, Conference Report to Accompany H.R. 10367,
28   December 14, 1971.
     28
        Id.; see also Public Law 92-203, December 28, 1971.


                                                     12
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 13 of 25



     Indian legislation enacted by Congress pursuant to its plenary authority under the Commerce
 1

 2   Clause to regulate Indian Affairs."29

 3          A U.S. House bill, which passed the House and would later be adopted in great part by
 4
     the Senate, went into the very telling history of ANCSA and the continuing relationship of the
 5
     Federal government with the indigenous Alaska Native peoples of Alaska through the ANC
 6

 7
     structure. It told the story of the forced incorporation of the ANCs to give effect to the terms of

 8   ANCSA to convey land, while not abolishing the rights of the indigenous Alaska Native peoples,
 9   and not doing so effectively.30
10
            In enacting ANCSA, Congress adopted a novel, experimental approach in
11          dealing with Native people. In section 2(b) of the Act, a congressional finding
            was made that-
12
            The settlement should be accomplished rapidly, with certainty, in conformity
13          with the real economic and social needs of Natives, without litigation, with
            maximum participation by Natives in decisions affecting their rights and
14          property * * *"
            Fifteen years after the enactment of ANCSA, few of these goals have been
15
            achieved.
16                                                ****
            It is of concern to the Committee that settlement has not been accomplished
17          rapidly and with certainty. Fifteen years after enactment, Native corporations
            have received patents to less than 8% of their 44,000,000-acre land
18
            entitlement.31
19

20

21   29
        Report from the House of Representatives, Mr. Udall, Chair, to accompany H.R. 4162,
22   "Amending the Alaska Native Claims Settlement Act to Provide Alaska Natives with Certain
     Options for the Continued Ownership of Lands and Corporate Shares Received Pursuant to the
23   Act and for Other Purposes," 99th Congress, 2nd Session, Report 99-712, 1986. See also, Report
     From the House of Representatives, Additional Views, Mr. Udall, Chair, to accompany H.R.
24
     278, Report 100-31, 100th Congress, 1st Session, 1987.
     30
25      See, generally, id.
     31
        Report from the House of Representatives, Mr. Udall, Chair, to accompany H.R. 4162,
26   "Amending the Alaska Native Claims Settlement Act to Provide Alaska Natives with Certain
27
     Options for the Continued Ownership of Lands and Corporate Shares Received Pursuant to the
     Act and for Other Purposes," 99th Congress, 2nd Session, Report 99-712, 1986, p. 15 (emphasis
28   added). In fact, the lands have not been fully conveyed and of the land conveyed, 1100 sites are
     considered contaminated lands "allotted" to the indigenous Alaska Native peoples.


                                                      13
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 14 of 25



            The Report also evaluated the success of the Regional and Village Corporations and the
 1

 2   forced placement of ancestral land in positions vulnerable to creditors.32

 3          The Constitutional analysis contained in the House report is striking in that it explicitly
 4
     embraces that Congress was exercising its power, in passing and amending ANCSA, pursuant to
 5
     the Indian Commerce Clause, as enunciated in Morton v. Mancari, and did so by treating the
 6

 7
     Alaska Native peoples, through ANCs, as Indian tribes. Congress, in embracing this case, took it

 8   a step further and found that ANCSA corporations still have the relationship of "guardian-ward"
 9   status even if title to the lands was conveyed or, as is the actual case, should be conveyed to the
10
     indigenous Alaska Native peoples through ANCs. In short, the trust relationship, the fiduciary
11
     relationship, continues and did NOT run or end with the land conveyed.33
12

13          In contrast, and straying far from the terms of the CARES Act, and the historical context

14   of Indian law, the plaintiffs take the position that ANCs, as corporate entities, lack traditional
15
     "government-to-government" relationships with the United States and so should not constitute
16
     "Tribal governments" under the CARES Act. In support, the plaintiffs completely ignore the
17
     history of ANCSA and rely, in part, on the Supreme Court's opinion in Alaska v. Native Village
18

19   of Venetie Tribal Government, 522 U.S. 520 (1998), a case that is readily distinguishable from

20   the matter at hand.
21

22

23

24   32
        Id. See also, Report From the House of Representatives, Additional Views, Mr. Udall, Chair,
25   to accompany H.R. 278, Report 100-31, 100th Congress, 1st Session, 1987.
     33
        Report from the House of Representatives, Mr. Udall, Chair, to accompany H.R. 4162,
26   "Amending the Alaska Native Claims Settlement Act to Provide Alaska Natives with Certain
27
     Options for the Continued Ownership of Lands and Corporate Shares Received Pursuant to the
     Act and for Other Purposes," 99th Congress, 2nd Session, Report 99-712, 1986, p. 31. See also,
28   Report From the House of Representatives, Additional Views, Mr. Udall, Chair, to accompany
     H.R. 278, Report 100-31, 100th Congress, 1st Session, 1987.


                                                       14
               Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 15 of 25



              Venetie was limited to the issue of whether lands owned by the Native Village of Venetie
 1

 2   Tribal Government pursuant to ANCSA constituted "Indian country" such that the Tribe could

 3   collect taxes from a contractor conducting business on the Tribe's land.34 In holding that these
 4
     lands did not qualify as "Indian country" under 18 U.S.C. § 1151, the Court noted that through
 5
     ANCSA, Congress departed from its "traditional practice of setting aside Indian lands," and
 6

 7
     "ended federal superintendence" over such lands.35 Notably, the Court's decision did not depend

 8   on the guardian-ward status of Alaska Native peoples; rather its holding focused on ANCSA's
 9   transfer of former reservation lands to ANCs and the lack of direct federal control over the land
10
     at issue in the limited context regarding "Indian country." 36
11
              In other words, while ANCSA extinguished the traditional concept of reservation lands in
12

13   Alaska, it in no way extinguished the special relationship between the Alaska Natives and the

14   United States nor did it declare them not to be tribes for federal programs. ANCSA itself
15
     reiterates this point. Notwithstanding any other provision of law, "Alaska Natives shall remain
16
     eligible for all Federal Indian programs on the same basis as other Native Americans."37 The
17
     relief funds of COVID-19 are no different.
18

19            As one Alaskan representative testified at the tribal consultations on April 2, 2020,

20   sometimes one Alaska Native organization does not have the funding to build or maintain a
21
     service while another may have the capabilities or infrastructure in place to administer it. While
22
     some communities, villages or tribes may be impoverished, the community of sharing in Alaska
23

24
     among Alaska Native people is incredible and profound, and ANCs play a major role.

25

26
     34
27
          Alaska v. Native Village of Venetie Tribal Gov't, 522 U.S. 520, 523, 525 (1998).
     35
          Id. at 532-33.
     36
28        Id. at 533.
     37
          43 U.S.C. § 1626(d) (emphasis added).


                                                       15
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 16 of 25



            Services ANCs currently provide pale in comparison to what will be demanded of them
 1

 2   in the future. As the Alaska tribes' declarations demonstrate, the cost of living and delivering

 3   services is extreme and the tribes are small. In many cases, Regional and/or Village corporations
 4
     either fund or deliver direct services to their shareholders that a Lower 48 tribe would or could
 5
     provide through its governmental system. This has been recognized in law and is part of the
 6

 7
     interwoven fabric of how Alaska tribes and ANCs survive in areas often only accessible by plane

 8   or boat or snow machine. Many ANC Regionals have a strong percentage of at-large
 9   shareholders, meaning they do not also belong to a tribe or a village corporation. For instance,
10
     Chugach Alaska Corporation ("Chugach") has over 50 percent at-large shareholder base and
11
     Cook Inlet Region, Incorporated ("CIRI") has a 40 percent at-large shareholder base - and if they
12

13   do not benefit from COVID funds to Chugach or CIRI, they will receive nothing.

14          The ability to prevent, respond to, and recover from COVID-19 is a battle being fought
15
     throughout communities in Alaska. Any hit on this vulnerable population with a pandemic of
16
     this magnitude is devastating and the effects will be felt for generations. Alaska Natives all
17
     share the same vulnerabilities that the Alaska plaintiffs' identified - health, age, access to medical
18

19   care, and remote locations.

20   V.     Plaintiffs Do Not Meet the Basic Standards for a Preliminary Injunction/TRO
21
     A.     Standards for the Extraordinary Relief of Preliminary Injunctions
22
            The plaintiffs urge the Court to adopt a loose, sliding scale approach in weighing the
23

24
     various harms and considerations surrounding their motion.38 Given precedent in this Circuit,

25

26
     38
27
       That is, where a movant "makes an unusually strong showing on one of the factors, then it
     does not necessarily have to make as strong a showing on another factor.'" Dallas Safari Club v.
28   Bernhardt, 2020 U.S. Dist. LEXIS 62551, *9 (D.D.C. Apr. 9, 2020) (quoting Davis v. Pension
     Benefit Guar. Corp., 571 F.3d 1288, 1291-92 (D.C. Cir. 2009)).


                                                      16
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 17 of 25



     this should not be entertained in the context of a clear, unambiguous statute that was passed by
 1

 2   an overwhelming majority (96-0) nearly one month ago.

 3           Rather, a preliminary injunction "is an extraordinary and drastic remedy, one that should
 4
     not be granted unless the movant, by a clear showing, carries the burden of persuasion."39 Such
 5
     an exceptional remedy is "never awarded as of right"40 and generally requires the plaintiffs to
 6

 7
     demonstrate "[1] that [they are] likely to succeed on the merits, [2] that [they are] likely to suffer

 8   irreparable harm in the absence of preliminary relief, [3] that the balance of the equities tips in
 9   [their] favor, and [4] that an injunction is in the public interest."41
10
             Contrary to the plaintiffs' suggestion that the Court should weigh these factors on a
11
     sliding scale, the D.C. Circuit "has suggested that Winter should be read to abandon the sliding-
12

13   scale analysis in favor of a 'more demanding burden' requiring plaintiffs to independently

14   demonstrate both a likelihood of success on the merits and irreparable harm."42 As this Court
15
     has unequivocally recognized, "courts in our Circuit have held that a failure to show a likelihood
16
     of success on the merits alone is sufficient to defeat the motion."43
17
             In this case, the likelihood that the motion will succeed on the merits is low, as further set
18

19   forth below.

20   B.      The Plaintiffs are Unlikely to Succeed on the Merits and Have Failed to Meet their
             Burden pursuant to the Rational Review Standard
21

22

23

24   39
        Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (emphasis in original).
     40
25      Winter v. NRDC, Inc., 555 U.S. 7, 24 (2008).
     41
        Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014) (quoting Sherley v. Sebelius, 644
26   F.3d 388, 392 (D.C. Cir. 2011)).
     42
27
        Standing Rock Sioux Tribe v. United States Army Corps of Eng'rs, 239 F. Supp. 3d 77, 83
     (D.D.C. 2017) (citing Sherley v. Sebelius, 644 F.3d 388, 392-93 (D.C. Cir. 2011); Davis, 571
28   F.3d at 1291-92.
     43
        Id. at 83 (citing Ark. Dairy Coop Ass'n, Inc. v. USDA, 573 F.3d 815, 832 (D.C. Cir. 2009)).


                                                        17
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 18 of 25



            The plaintiffs cannot defeat the plain language of a statute by invoking a doctrine of
 1

 2   interpretation that simply is not there, particularly one that is subject to rational basis review

 3   having not met their burden for judicial action. Such an approach defies the basic principles of
 4
     statutory construction and interpretation. The plaintiffs have not met their burden to demonstrate
 5
     that they will likely succeed on the merits by shoe-horning a statute into an interpretation they
 6

 7
     want—not the one that was unambiguously written and passed and that is further entitled to a

 8   strong presumption of validity.
 9          As the D.C. Circuit Court of Appeals has recognized, Indian Tribes, specifically
10
     including ANCs in that definition, have a special relationship, which is not considered race
11
     based, with the federal government. In American Federation of Government Employees (AFL-
12

13   CIO) v. United States, 330 F. 3d 513 (D.C. Cir. 2003), cert. denied American Federation of

14   Government Employees, AFL-CIO v. United States, 540 U.S. 1088 (2003), the D.C. Circuit
15
     considered a constitutional challenge to the legitimacy of a Department of Defense set-aside
16
     contract to Chugach Management Services Joint Venture based, inter alia, on the joint venture
17
     consisting of Indian Tribes and the status that conveyed. 44 The Court, citing to the definitional
18

19   section of ISDEAA, the same definition at issue in this case, noted that two of the entities

20   involved, Chugach Alaska Corporation, a regional ANC, and Afognak Village Corporation, a
21
     village ANC, both formed under ANCSA, were "federally recognized Indian tribes."45 In
22

23
     44
        ANCSA was interpreted by the lower AFGE court (affirmed by the D.C. Circuit) as the
24
     "modern mechanism that designates Native Alaskan Corporations as the vehicle used to provide
25   continuing economic benefits in exchange for extinguished aboriginal land rights." AFGE v.
     United States, 195 F. Supp. 2d 4, 22 (D.D.C. 2002) (citing to Koniag, Inc. v. Koncor Forest Res.,
26   39 F. 3d 991, 997 (9th Cir. 1994)). Additionally, shares for Alaska Native Corporations have
27
     restrictions placed on them regarding how and to whom shares may be transferred and used in
     order to help ensure the shares continue to benefit the Alaska Native peoples. 43 U.S.C. §
28   1606(h).
     45
        AFGE v. United States, 330 F.3d 513, 516 (D.C. Cir. 2003). See also 25 U.S.C. § 5304(e).


                                                       18
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 19 of 25



     examining the unique relationship between Native Americans and the United States, this Court
 1

 2   stated "the only question properly before us is whether the government violated the equal

 3   protection component of the Due Process Clause when it . . . grant[ed] a contract to a firm
 4
     wholly owned by Indian tribes."46
 5
             The D.C. Circuit Court of Appeals, again applying the analysis to an ANC, further
 6

 7
     distinguished the strict scrutiny standard applied to racial classifications from Native American

 8   contractors in Adarand Contractors, Inc. v. Pena, 515 U.S. 200 (1995) by declaring that the
 9   Supreme Court "has made it clear enough that legislation for the benefit of recognized Indian
10
     Tribes is not to be examined in terms applicable to suspect racial classifications, " but rational
11
     review.47 "[I]n a sense the Constitution itself establishes the rationality of the . . . classification,
12

13   by providing a separate federal power that reaches only to the present group."48

14           This Court found that Congress "is not required to articulate its reasoning for enacting a
15
     statute."49 Rather, the Constitution grants "Congress discretion to regulate its internal
16
     proceedings . . . Incident to its lawmaking authority, Congress has the authority to decide
17
     whether to conduct investigations and hold hearings to gather information. And under the
18

19   Constitution, Congress has broad discretion in determining what must be published in the official

20   record."50 "[T]here is certainly no textual basis for requiring Congress to hold hearings, issue
21
     committee reports, or enact findings or statements of purpose, even though these might assist
22
     judicial review and sometimes carry weight."51
23

24
     46
25      Id. at 519.
     47
        Id. at 521 (citing Morton v. Mancari, 417 U.S. 535, 551-52 (1974) (additional citations
26   omitted).
     48
27
        Id. (quoting United States v. Cohen, 733 F.2d 128, 139 (D.C. Cir. 1984) (en banc)).
     49
        Id. at 522 (quoting United States R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980)).
     50
28      Id. (internal quotation marks and citations omitted).
     51
        Id. (internal citations omitted).


                                                        19
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 20 of 25



            This was consistent with the lower court finding, which this Court upheld, that the set-
 1

 2   aside award was subject to rational review because Congress’s power to legislate affairs with

 3   Native Americans came from its political and economic relationship with ANCs as Indian
 4
     Tribes, and was not a racial classification.52 As such, the lower court found, "‘[o]n rational basis
 5
     review . . . a statute . . . comes to us bearing a strong presumption of validity, and those attacking
 6

 7
     the rationality of the legislative classification have the burden to negative [sic-negate] every

 8   conceivable basis which might support it.’"53
 9          This is also consistent with the history of ANCSA, in which Congress stated that ANCSA
10
     was passed pursuant to its exclusive Constitutional power to regulate commerce with the Indian
11
     Tribes. Thus, the extraordinary remedy of injunctive relief cannot be granted when the plain
12

13   reading of the statute is clear. Moreover, as further set forth below, and the steep burden for

14   overturning it on rational review has simply not be presented by the plaintiff in any manner.
15
     C.     Delay will Cause Harm to all Eligible Entities for Tribal CARES Act Funding
16
            The plaintiffs seek an extraordinary remedy that is rarely granted and is unlikely to
17
     succeed on the merits. The plaintiffs do so at the 11th hour, with the law and specific provisions
18

19   at issue having been passed for nearly a month, and the funds that the Indian people desperately

20   need—all Indian people as dictated by Congress—to be disbursed in a matter of days. They do
21
     so without justification.
22
            To address this sort of behavior, laches '"is designed to promote diligence and prevent
23

24
     enforcement of stale claims' by those who have 'slumber[ed] on their rights.'"54 It applies "where

25

26   52
        AFGE v. United States, 195 F. Supp. 2d 4, 18 (D.D.C. 2002).
     53
27
        Id. at 24 (quoting Calloway v. District of Columbia, 216 F.3d 1, 8 (D.C. Cir. 2000) (citing to
     FCC v. Beach Commc’ns, Inc., 508 U.S. 307 (1993)).
     54
28      Menominee Indian Tribe of Wis. v. United States, 614 F.3d 519, 531 (D.C. Cir. 2010) (quoting
     Gull Airborne Instruments, Inc. v. Weinberger, 694 F.2d 838, 843 (D.C. Cir. 1982)).


                                                       20
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 21 of 25



     there is (1) lack of diligence by the party against whom the defense is asserted, and (2) prejudice
 1

 2   to the party asserting the defense."55 "[A] court assessing whether to award the 'extraordinary

 3   remedy' of preliminary-injunctive relief . . . may determine whether laches renders that relief
 4
     inappropriate."56 This Court in Standing Rock Sioux Tribe, for example, imposed, in part, the
 5
     doctrine of laches to deny a preliminary injunction to prevent the construction of an oil pipeline
 6

 7
     where the movant failed to raise its religious exercise objections with the Corps of Engineers

 8   until just "a week or two" before the expected commencement of oil flow despite opportunities
 9   to do so earlier, and where the Corps of Engineers would be prejudiced due to the substantial
10
     increase in cost were it forced to make other arrangements for the construction.57 As stated by
11
     the E.D. Va. Opinion cited to by the court, which applies equally here, "[e]quity demands that
12

13   those who would challenge the legal sufficiency of administrative decisions concerning time

14   sensitive public . . . projects do so with haste and dispatch."58
15
            A failure to read and ascertain the statute's plain language—which statute is subject to a
16
     rational basis review and so already bears a "strong presumption of validity"59— does not justify
17
     waiting to seek redress. Tribal consultations were held on this very matter. The first occurred on
18

19   April 2, 2020, and the second was held on April 9, 2020. The consultations had Alaska Native

20   Corporation participation as Tribes. Yet, the plaintiffs chose to wait until nearly the last minute,
21
     a mere four days before disbursement, to file for a temporary restraining order and preliminary
22

23

24   55
        Id. (quotation marks and citations omitted).
     56
25      Standing Rock Sioux Tribe, 239 F. Supp. 3d at 84 (citing Perry v. Judd, 840 F. Supp. 2d 945,
     953-55 (E.D. Va. 2012)).
26   57
        Id. at 84-88.
     58
27
        Perry, 840 F. Supp. 2d at 950 (quoting Quince Orchard Valley Citizens Ass'n v. Hodel, 872
     F.2d 75, 80 (4th Cir. 1989)).
     59
28      Calloway v. District of Columbia, 216 F.3d 1, 8 (D.C. Cir. 2000) (quoting FCC v. Beach
     Communications, Inc., 508 U.S. 307, 314 (1993)).


                                                       21
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 22 of 25



     injunctive relief in a matter in which they are not likely to succeed on the merits.60 In doing so,
 1

 2   the harm that they could cause by failing to timely bring forth an action could directly harm

 3   plaintiffs and all other eligible Indian Tribes. There was no sound reasoning for the stall and the
 4
     harm it could bring could be devastating on Alaska Native peoples that would have voiced
 5
     objection.
 6

 7
            Their TRO motion and briefing spans forty (40) pages and was filed just four days before

 8   disbursement was to occur on a basis of distribution allocation that has not yet been set forth.
 9   Consequently, the amici have had just two days to consider and respond to the plethora of
10
     arguments raised on an exceedingly important legal issue that will directly impact hundreds of
11
     thousands of lives in the midst of a global pandemic. This was done even though the CARES
12

13   Act has been passed for almost a month.

14          It was clear from the beginning (even from a cursory read) that Alaska Native
15
     Corporations were deliberately included in the CARES Act as "Indian tribes," as they are in
16
     countless other statutes. The CARES Act was not written to exclude, but rather, to include.61
17
     Despite this backdrop, the plaintiffs have waited until the last possible minute to bring their TRO
18

19   and the 40 page briefing, just days before critically needed funds are disbursed, thereby

20   jeopardizing all those Native entities that Congress intended to benefit from the statute.
21

22

23

24

25
     60
        The plaintiffs also filed an Amended Complaint over 40 pages long yesterday.
26   61
       This inclusion also did not preclude a tens of billions-dollar gaming industry group for filing
27
     for amici status even though the members may have to negotiate and pay state taxes/royalties and
     then have the agreements approved by the Federal government. That does not seem like the
28   government to government relationship touted by the plaintiffs free from any state interference
     or interaction.


                                                      22
             Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 23 of 25



     VI.    Conclusion
 1

 2          In creating ANCs under ANCSA, Congress clearly intended to create a new structure for

 3   Tribal authority and economies in Alaska. In addition, Congress has subsequently recognized
 4
     the status of ANCs as federally recognized tribes in numerous relevant statutes. Relying on these
 5
     and other authorities, federal courts, including Courts of Appeals and this Circuit, have ruled that
 6

 7
     ANCs are federally recognized Tribes.62 The plaintiffs’ plea for injunctive relief is fatally

 8   flawed; it would require the court to rule that plaintiffs would have a likelihood of success on the
 9   merits of overturning all of the above statutes and judicial precedent, including in the D.C.
10
     Circuit Court of Appeals.
11
            It would also require the Court to substitute the wishes of the plaintiffs for the clear intent
12

13   of Congress in passing the unambiguous language in the CARES Act including ANCs in the

14   definition of 'Tribe.' Through ANCSA, Congress intended to create ANCs as entities through
15
     which economic benefit could flow to the Native communities, and Native peoples, each ANC
16
     represents. ANCs are thus a logical vehicle for ensuring CARES Act funding reaches Native
17
     communities, and by including ANCs as COVID Relief funding recipients, Congress
18

19   demonstrated this intent. The plaintiffs are attempting to supplant this clear Congressional intent

20   with their own; success on those merits is highly unlikely.
21
            For the above reasons, as Amici Curiae, we humbly ask this Court to deny the Plaintiff’s
22
     Motion for Injunctive Relief and Temporary Restraining Order.
23

24

25

26

27   62
       See, e.g., American Federation of Government Employees v. United States, 330 F. 3d 513, 516
28   (D.C. Cir. 2003); cert denied American Federation of Government Employees (AFL-CIO) v.
     United States, 540 U.S. 1088 (2003).


                                                      23
     Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 24 of 25




 1
     Dated this 22nd day of April, 2020.
 2
                                                /s/ Christine V. Williams
 3                                              Alaska Bar No. 0204007
 4                                              /s/ J. Harrison Powell, II
 5
                                                Virginia Bar No. 86308

 6                                              OUTLOOK LAW, LLC
                                                1016 West 6th Avenue, Suite 306
 7                                              Anchorage, Alaska 99501
 8
                                                (907) 258-2200
                                                christinewilliams@outlooklaw.com
 9
                                                Attorneys for Amici Curiae
10

11                                              Alaska Native Village Corporation
                                                Association
12                                              880 H Street, Suite 201
                                                Anchorage, Alaska 99501
13

14                                              ANCSA Regional Association
                                                11500 C Street, Suite 150
15                                              Anchorage, Alaska 99515
16

17
                                                /s/ William K. Walker
18                                              Sponsoring Attorney
                                                DC Bar No. 477414
19
                                                Walker Reausaw
20                                              800 Connecticut Ave., Suite 300
                                                Washington DC 20006
21                                              202-857-7910 (Voice/Fax)
22
                                                202-329-1123 (Cell)
                                                wkw@att.net
23

24

25

26

27

28




                                           24
               Case 1:20-cv-01002-APM Document 24 Filed 04/23/20 Page 25 of 25



                                        CERTIFICATE OF SERVICE
 1

 2             The undersigned certifies that on the 22nd day of April 2020, a true and correct copy of

 3   the Brief of Amici Curiae was filed with CM/ECF, which will send notification to the parties on
 4
     record.
 5
      Jason C. Lynch                                           Riyaz A. Kanji
 6    United States Department of Justice Civil Division       303 Detroit Street, Suite 400
 7
      Federal Programs Branch                                  Ann Arbor, MI 48104
      1100 L Street NW, Rm. 11214                              rkanji@kanjikatzen.com
 8    Washington, DC 20005
      Jason.Lynch@usdoj.gov
 9

10
      Lisa Koop Gunn                                           Kaighn Smith, Jr.
      Tulalip Tribes, Office of the Reservation Attorney       DRUMMOND WOODSUM
11    6406 Marine Drive                                        84 Marginal Way, Suite 600
      Tulalip, WA 98271                                        Portland, ME 04101
12
      lkoop@tulaliptribes-nsn.gov                              ksmith@dwmlaw.com
13
      Cory J. Albright                                         Harold Chesnin
14    811 1st Avenue, Suite 630                                420 Howanut Road
      Seattle, WA 98104                                        Oakville, WA 98568
15
      calbright@kanjikatzen.com                                hchesnin@chehalistribe.org
16

17
       By:       /s/ Christine V. Williams
18               OUTLOOK LAW, LLC
19

20

21

22

23

24

25

26

27

28




                                                       25
